Citation Nr: 1439420	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sinus disorder (claimed as sinusitis).

3.  Entitlement to service connection for obstructive sleep apnea


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975, and from January 23, 1993 to January 24, 1993, with additional periods of Army Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2012, the Veteran testified at a Central Office hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran submitted additional evidence, accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2013).  The Board accepts this evidence for inclusion in the record.  In June 2014, the Veteran's attorney requested that the record be held open for an additional 30 days to allow the submission of additional evidence.  The Board accepts this duplicate evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2013).

In February 2013, the Board remanded this case for additional evidentiary development and it is now returned to the Board.  

In June 2014, the Veteran submitted a new properly executed VA Form 21-22a in favor of Deanne L. Bonner, a private attorney and the Board accepts the accompanying statement as good cause. Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2013).  Therefore, the Veteran's proper representative is Deane L. Bonner.  

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The evidence in the Veteran's electronic claims file is duplicative or not relevant to the issues on appeal.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  


FINDINGS OF FACT

1.  The probative evidence of record establishes that the Veteran's current bilateral hearing loss disability is not causally related to a disease, injury or event in service.

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current sinus disorder is causally related to a disease, injury or event in service.

3.  The probative evidence of record establishes that the Veteran's current obstructive sleep apnea is not causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss disability was neither incurred in, nor aggravated by active service, and sensorineural hearing loss did not manifest to a compensable degree within one (1) year of service separation.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2013).

2.  Affording the Veteran the benefit of the doubt, his current sinus disorder (diagnosed as rhinitis) was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The Veteran's current obstructive sleep apnea was neither incurred in, nor aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regard to the claims being denied, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Prior to initial adjudication, a letter dated in February 2007 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  A subsequent July 2008 letter also informed the Veteran of the effective date and disability rating elements of a service connection claim.  The claims were subsequently readjudicated in a February 2009 Statement of the Case (SOC) and a February 2014 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's available service and post-service treatment records, as well as VA examination reports dated in November 2013.  Additionally, the claims file contains personal statements in support of his claims from himself and his family.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

In July 2014, the Veteran's attorney argued that the November 2013 VA examination for hearing loss was inadequate because it did not consider delayed onset hearing loss and that the examiner's rationale was based solely upon the Veteran's normal hearing on discharge from active duty.  The VA examiner directly addressed the issue of delayed onset hearing loss.  She stated, 

The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  

Further, the examiner did not rely solely on normal hearing upon separation from active duty.  The examiner noted that the Veteran's separation examination from 1975 was not of record.  The examiner relied on subsequent normal hearing audiograms conducted while the Veteran was in the Reserve in December 1980 and January 1998, both of which showed normal hearing.  The examiner noted that the first time hearing loss was shown was in August 1999.  The examiner specifically noted audiograms conducted after the Veteran's separation from active duty.  The examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic test results, and provided sound reasons and bases for her opinion.  The November 2013 VA examination for bilateral hearing loss is adequate.  

The Veteran's attorney also argued that the November 2013 VA sleep apnea examination was inadequate because the examiner relied on absence of symptoms in-service.  Although the examiner relied in part on absence of symptoms in-service despite the STRs being missing, the examiner also determined the specific cause of sleep apnea.  He noted that it was caused by a developmentally narrow oropharyngeal airway, macroglossia (an excessively large tongue, see Dorland's Illustrated Medical Dictionary, 1093 (32nd ed. 2012)), obesity, and the natural aging process.  Therefore, even though the examiner's rationale in part relied on absence of in-service records, it also contained a rationale for the cause of the Veteran's sleep apnea and an explanation of why it was not related to service.  In formulating this opinion, the lay statements from the Veteran and his family were noted.  For these reasons, the November 2013 sleep apnea examination is adequate.  

The Veteran and his spouse testified at a Board hearing in October 2012.  38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  The undersigned set forth the issues on appeal and suggested additional evidence the Veteran could submit to substantiate his claims.  Specifically, the undersigned suggested that he attempt to obtain additional lay statements.  Further, a review of the record also reveals no assertion by the Veteran or his attorney that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his attorney, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on such evidence and elements.  

The Board left the record open for 60 days after the Veteran's hearing to allow him additional time to submit evidence in support of his claims.  The Board remanded this claim in order to provide VA examinations and attempt to obtain service treatment records.  Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant, 23 Vet. App. at 498. 

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  Here, while the Veteran's May 1971 service appointment examination is of record (as are treatment records for periods of his Army Reserve service), it appears that there are no service treatment records for the Veteran's period of active military service.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Cuevas, supra.  

In addition, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control, which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  

Here, the RO advised the Veteran in the May 2007 VCAA letter, that his service treatment records were being requested from the service department and asked him to send any originals or copies of service treatment records in his possession.  Later that month, the RO requested service personnel records from the National Personnel Records Center (NPRC).  In June 2007, the NPRC replied that it had already sent the Veteran's records to VA in July 2001; unfortunately, these records only pertained to the Veteran's Army Reserve service from the 1980's to 2000.  In December 2007, VA sent a letter asking the Veteran to submit his service treatment records for his period of active duty service, as the service department stated that it did not have them.  A subsequent letter in March 2008 advised the Veteran of other forms of evidence, such as lay testimony, that he could submit to use in place of the service treatment records.  Thereafter, as no service treatment records were received from the Veteran, a March 2008 formal finding memorandum of the unavailability of the Veteran's service treatment records was added to the claims folder, noting all the attempts VA had made to obtain his service records.  In the February 2013 Board remand, the Board again requested the RO to attempt to obtain the Veteran's active duty service treatment records.  In August 2013, the NPRC sent the only active duty treatment records in its possession, which consisted only of his May 1971 medical examination report, which noted findings within normal limits for all systems.

In its February 2013 remand, the Board instructed the RO to conduct another search for the Veteran's missing STRs to attempt to complete the record.  This was done because the case was already being remanded for additional development.  After the search was completed and the NPRC sent the only STRs available, the Veteran was not notified.  However, he had previous, actual knowledge that VA was unable to obtain his STRs because he had been notified of this in December 2007, as noted above.  He was specifically informed that the service department did not possess his active duty STRs.  In response to the March 2008 VCAA letter, the Veteran informed VA that he did not have copies of his STRs from March 1972 to March 1975, showing that he was aware that he had been invited to submit copies on his own.  Therefore, there is no prejudice to him by the RO not sending him another notice letter informing him of facts already known to him.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

Further, the VA examinations conduced on remand were adequate, as discussed above.  

As there has been substantial compliance with the Board's remand directives and the Veteran's available active service records were received, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The RO determined that all procedures to obtain the Veteran's service treatment records have been correctly followed and exhausted, and any further attempts would be futile.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his attorney have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review of the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Entitlement to service connection for bilateral hearing loss.

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma in service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of a hearing loss disorder.  During his May 1971 "service appointment" audiogram, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
20
20
15
10
15
RIGHT
20
0
0
0
20

Based on these results, the criteria for hearing loss disability as described under 
38 C.F.R. § 3.385 were not met for either ear.  His service separation examination report was not able to be obtained.  However, the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In August 2005, an audiogram from a private examiner showed puretone thresholds as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
10
5
15
30
30
RIGHT
5
5
20
25
40
Based on these results, the criteria for hearing loss disability as described under 
38 C.F.R. § 3.385 were not met for the left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  However, the criteria were met for the right ear, as he was shown to have an auditory threshold of 40 decibels at 4000 Hertz.  

In March 2011, a second private audiogram showed puretone thresholds as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
10
10
25
35
35
RIGHT
10
10
30
30
45

Again, the criteria for hearing loss disability as described under 38 C.F.R. § 3.385 were not met for the left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  However, the criteria were met for the right ear, as the Veteran  was shown to have an auditory threshold of 45 decibels at 4000 Hertz.  

In November 2013, the Veteran was afforded a VA compensation and pension examination and audiogram, which revealed puretone thresholds as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
5
5
25
35
45
RIGHT
5
5
25
40
35

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were met bilaterally, as the auditory threshold for the left ear was 45 decibels at 4000 Hertz.  Similarly, the criteria for hearing loss was met for the right ear, as the Veteran had an auditory threshold of 40 decibels at 3000 Hertz.  His speech recognition score using the Maryland CNC test was 98 percent for the right ear and 96 percent for the left ear.  The examiner diagnosed him with bilateral sensorineural hearing loss, but opined that it was less likely than not that the hearing loss was caused by, or a result of an event in service.  

She explained that the Veteran's May 1971 enlistment audiogram showed normal hearing bilaterally, and the next available audiogram, completed in December 1980, during the Veteran's period of Reserve service, showed normal hearing with no significant threshold shifts from the enlistment examination over nine years earlier.  Accordingly, she found there was no evidence of acoustic trauma during active duty service.  She further noted that a January 1998 audiogram from Reserve service showed normal hearing from 500 to 4000 Hertz, at which time, the Veteran specifically denied having a hearing loss.  She opined that the last audiogram of record, dated August 1999, at the time of the Veteran's separation from the Reserves, showed a mild clinical hearing loss, but not a hearing loss by VA standards.  In support of her opinion, the VA examiner cited a 2006 study from The Institute of Medicine (IOM), which stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such exposure.  She added that the IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noised-induced hearing loss was "unlikely."  She concluded that, based on the objective evidence (audiograms), there was no basis on which to conclude that the Veteran's current bilateral hearing loss was caused by, or a result of his military service, including noise exposure.  The examiner's opinion provides probative evidence against the Veteran's claim.

Based on a review of the complete claims folder, the Board concludes that the probative evidence of record is against granting the Veteran's claim of entitlement to service connection for bilateral hearing loss, both on a direct and presumptive basis.  The Board finds the most persuasive evidence to be that of the VA examiner, who, after examining the Veteran and reviewing the evidence, including his statements concerning noise exposure, opined that his bilateral hearing loss was not the result of service.  Based on these findings, the Board assigns substantial probative weight to the VA examiner's opinion, which was supported by rational reasons and bases.  

The Board has also considered the October 2012 letter from the Veteran's ear, nose and throat specialist, Dr. R.D., who opined that it was "possible that the [V]eteran's current [bilateral hearing loss] [is] service connected."  (emphasis added).  He added that, during service, the Veteran had significant exposure to high intensity noise levels.  He concluded that, "this history, coupled with his [private] audiological evaluation would implicate that his military service was at least as likely as not a contributing factor to his hearing loss."

In this case, there is no evidence that Dr. R. D. reviewed the Veteran's VA claims folder.  A physician's review of the claims file is not the determinative factor in assigning probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  However, a physician should have information regarding relevant case facts.  Id.  In this case, there is no evidence that Dr. R. D. knew of the normal audiograms that were conducted in December 1980 and January 1998 or the Veteran's reported post-service noise exposure.  Moreover, the Board observes that this physician never provided an unequivocal opinion, along with fully-reasoned reasons and bases, to explain why he believed the Veteran's bilateral hearing loss was the result of service.  Instead, his opinion was qualified by the word "possible."  Speculative language such as "possible" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, the Board accords little probative weight to the opinion of Dr. R.D.  

Moreover, as discussed above, the Veteran's hearing was found to be within normal limits bilaterally some nine years after active duty, and the first medical evidence of a hearing loss problem was not until August 2005, nearly 30 years after active service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed following service without any documented complaint or diagnosis of a hearing loss disorder is evidence that weighs against the Veteran's claim on a direct basis.  

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As hearing disorders are conditions laypersons, such as the Veteran, are competent to report, his assertions are entitled to some probative weight.  However, competency must be distinguished from weight and credibility, which are factual determinations, going to the probative value of the evidence, for the adjudicator.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

In this case, during the Board hearing, the Veteran admitted that he had experienced recreational acoustic trauma on an almost monthly basis ever since service when he went out to look and listen to automobile engines.  Moreover, although the Board has considered his claim of acoustic trauma in service, his MOS (military occupational specialty), as shown on his DD 214, was a Nontactical Unit Officer, which is not noted to be an MOS with a likely probability of being exposed to acoustic trauma.  See VA Fast Letter, 10-35 (September 2, 2010).  The Board finds the Veteran's lay assertions credible, both that he was exposed to noise during and after service.  

However, in this case, the Veteran's lay assertion that in-service noise exposure caused his hearing loss is not competent.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Veteran has credibly asserted that he was exposed to noise both during and after service.  As a lay person, he is not competent to determine whether the noise he was exposed to either during or after service was severe enough to constitute an acoustic trauma that was sufficient to cause hearing loss.  His assertion that in-service noise exposure caused his hearing loss is not probative evidence in support of his claim.  

With regard to whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis, the Board notes that, despite the Veteran's current claim of having experienced a hearing loss disorder during service, there are no audiometric readings suggesting that sensorineural hearing loss had manifested to a compensable degree within one year of service separation.  Further, although the Veteran is competent to observe a decrease in his hearing acuity, a determination of whether he had hearing loss for VA Purposes is one that must be made by a person with specific training in evaluating hearing impairment with specific equipment and the administration of the Maryland CNC Test.  Therefore his assertion is not competent.  Accordingly, service connection on a presumptive basis for bilateral sensorineural hearing loss is not warranted.  

Accordingly, the Board concludes that the probative evidence does not support the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for a sinus disorder (claimed as sinusitis).

The Veteran asserts that he has a chronic sinus disorder that began during active duty and has been continuous ever since.  

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2013). 

Review of the Veteran's available service treatment records reveal no finding of symptoms suggestive of, or a diagnosis of a sinus condition, as the May 1971 entrance examination report revealed normal findings.  In a January 1998 Reserve examination, the Veteran reported that he either had, or had previously had sinusitis.  During an August 1999 medical board examination, his nose and sinuses were found to be normal.  However, on the accompanying medical history report, he reported that he had seasonal sinusitis.  

Post-service treatment records from his private ear, nose and throat physician show that the Veteran reported that his chronic rhinitis was persistent and was well-controlled with medication.  In January 2006, an examination revealed nasal congestion.  In January 2013, his private ear, nose and throat physician noted that the Veteran's allergic rhinitis and nasal congestion had improved.  

In November 2013, the Veteran was afforded a VA general medical examination, at which time, his sinus x-ray was within normal limits.  The examiner diagnosed him with chronic allergic rhinitis, controlled with medication, and without functional limitation.  The examiner opined that, based on her clinical experience, medical expertise and established medical principals, the Veteran's current chronic allergic rhinitis was less likely than not incurred in, caused by, or related to his military service.  She observed that the service treatment records showed intermittent sinus symptoms that resolved, as well as post-service ear, nose and throat records in which the Veteran purportedly stated that his current chronic rhinitis began in 2005, had been persistent and was well-controlled with medication.  She further noted that the Veteran's current symptoms (defined as nasal congestion on both sides with nasal drainage) were reported by his ear, nose and throat specialist as continuous, therefore not consistently resolved with removal of allergens, such as pollen, from 2006 to May 2013.  However, she added that the symptoms were well-controlled with the medication, Flonase.  She concluded that there was no objective evidence of chronic sinusitis and no evidence of residuals of a current condition that is well-controlled by medication.

Based on the complete evidence of record, and affording the benefit of the doubt to the Veteran's, the Board finds that service connection for a sinus disorder is warranted.  Although the VA examiner opined that it was less likely than not that his current rhinitis was the result of service, she also stated that his symptoms had been "reported by his ear, nose and throat specialist as continuous, therefore not consistently resolved with removal of allergens, such as pollen, from 2006 to May 2013." (emphasis added).  As noted above, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380 (2013).  Here, although the examiner specifically noted that the Veteran's nasal symptoms were continuous and did not resolve with removal of allergens, she nonetheless categorized them as seasonal.  

Resolving resolving reasonable doubt in favor of the Veteran, the findings of the Veteran's ear, nose, and throat physician are more probative than the negative opinion of the VA examiner.  Service connection for a sinus disorder is warranted.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

C.  Entitlement to service connection for obstructive sleep apnea.

The Veteran contends that his current obstructive sleep apnea began during service and has been a chronic condition since that time.

Review of his May 1971 entrance examination report showed no evidence of a pre-existing or then-existing sleep disorder.  There are also no complaints of, or treatment records pertaining to a diagnosis of obstructive sleep apnea during the Veteran's period of Reserves service.

The first documented evidence of a possible diagnosis of sleep apnea was in November 2005, when the Veteran's private physician opined that he had "observed apnea," but requested that he undergo a sleep study to confirm the diagnosis.  A December 2005 diagnostic polysomnogram confirmed a diagnosis of obstructive sleep apnea.  Subsequent private reports show the Veteran underwent continuous treatment for the disorder.

In November 2013, the Veteran underwent a VA general medical examination.  After reviewing the complete claims folder, interviewing and examining the Veteran, and reviewing diagnostic test results, the VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not incurred in, caused by or related to military service.  She also opined that it was less likely than not the same as, or caused by, sleep symptoms witnessed by others during active duty service.  She explained that the preponderance of medical evidence and expertise revealed the proximate cause of his obstructive sleep apnea to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of his BMI (body mass index) (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  She also opined that his obstructive sleep apnea was less likely than not aggravated by active service.  Rather, she opined that, based on her medical expertise and established medical principles, his current obstructive sleep apnea was most likely proximately due to macroglossia, an elevated BMI of 31 (overweight) and natural aging.

Based on a review of the complete evidence of record, the Board finds the probative evidence to be against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  As discussed above, the first post-service reports of record showing a diagnosis of the condition were in 2005, some 30 years after active military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson, 20 F.3d at 1333.  Here, among other factors such as the findings of the VA examiner, the amount of time that passed between service and the first documented diagnosis of obstructive sleep apnea of record is evidence that weighs against the Veteran's claim and further substantiates the fact that he has not suffered from chronic obstructive sleep apnea ever since service.

The Board has also considered a February 2014 letter from the Veteran's ear, nose and throat physician, Dr. S.G., who wrote that his sleep apnea dates back to 2005.  She further stated that, while he reported that he current symptoms were present during military service, "[i]t is possible that sleep apnea was present at that time[,] unfortunately there is no sleep study during that period."  (emphasis added).  This opinion from the Veteran's physician weighs against the claim, as it is equivocal concerning whether his current disorder existed during service, and specifically notes that there is no sleep study from service for her to evaluate.  In a previous, November 2012 treatment note, the same physician wrote that, although the Veteran claimed his obstructive sleep apnea began during active duty service in the 1970's, "it is impossible to know if he had sleep apnea in the 1970's ... He has gained weight since being in the military."  Further, as noted above, speculative language such as "possible" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. Warren, 6 Vet. App. at 6; Utendahl, 1 Vet. App. at 531; Stegman, 3 Vet. App. at 230; Obert, 5 Vet. App. at 33. As such, the Board accords little probative weight to the opinion of Dr. S.G.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements, as well as the written statements from his sons and hearing testimony from his wife that they personally observed him snoring while he was on active duty service.  As noted above, while laypersons are competent to report what they experience with their own senses, there is no evidence that any member of the Veteran's family has medical knowledge or training that would allow him/her to attribute obstructive sleep apnea, diagnosed nearly three decades after active duty, to military service.  Further, sleep apnea is diagnosed with a sleep study, and the Veteran and his family are not competent to perform such a test or determine that experienced symptoms are due to sleep apnea as opposed to other potential causes.  Jandreau, 492 F.3d at 1376-77; Kahana, 24 Vet. App. at 433 n.4.  Therefore, the lay assertions as to etiology are not probative evidence.  

Accordingly, the Board concludes that the probative evidence does not support the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a sinus disorder, diagnosed as rhinitis, is granted.

Service connection for obstructive sleep apnea is denied.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


